                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                         NO. 5:19-CT-3074-FL

 HARRY SHAROD JAMES,                             )
                                                 )
                            Plaintiff,           )
                                                 )
           v.                                    )
                                                 )                       ORDER
 KENNETH E. LASSITER, TOM                        )
 BRICKHOUSE, INA M. HINTON, and                  )
 CHAPLAIN HARDISON,                              )
                                                 )
                           Defendants.           )



       Plaintiff, a state inmate proceeding pro se, filed this civil rights action pursuant to 42 U.S.C.

§ 1983, alleging claims for violations of the Religious Land Use and Institutionalized Persons Act,

and the First and Fourteenth Amendments to the United States Constitution. The matter is before

the court for frivolity review of plaintiff’s complaint pursuant to 28 U.S.C. § 1915, and on

plaintiff’s motions to appoint counsel, (DE 8), and for summary judgment, (DE 9).

       The court begins with plaintiff’s motion to appoint counsel.                 Plaintiff requests

appointment of counsel because he is unable to afford counsel and does not have legal training or

the ability to conduct legal research. There is no constitutional right to counsel in civil cases, and

courts should exercise their discretion to appoint counsel for pro se civil litigants “only in

exceptional cases.” Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). The existence of

exceptional circumstances justifying appointment of counsel depends upon “the type and

complexity of the case, and the abilities of the individuals bringing it.” Whisenant v. Yuam, 739

F.2d 160, 163 (4th Cir. 1984), abrogated on other grounds by Mallard v. U.S. Dist. Court for the
S. Dist. of Iowa, 490 U.S. 296 (1989) (quoting Branch v. Cole, 686 F.2d 264, 265 (5th Cir. 1982));

see also Gordon v. Leeke, 574 F.2d 1147, 1153 (4th Cir. 1978) (“If it is apparent . . . that a pro se

litigant has a colorable claim but lacks capacity to present it, the district court should appoint

counsel to assist him.”).      Plaintiff has failed to demonstrate that this case is one in which

exceptional circumstances merit appointment of counsel, and plaintiff has demonstrated through

his filings that he is capable of proceeding pro se. The court therefore denies plaintiff’s motion

to the extent he seeks general appointment of counsel.             Plaintiff, however, is entitled to

appointment of North Carolina Prisoner Legal Services, Inc. (“NCPLS”) to assist in discovery

pursuant to standing order 17-SO-03, and the court will address appointment of NCPLS in a

forthcoming order.

         Plaintiff also has filed motion for summary judgment. The motion is premature where the

defendants have not responded to plaintiff’s complaint and the parties have not completed

discovery. See Fed. R. Civ. P. 56(d). Accordingly, the court denies plaintiff’s motion for

summary judgment. After defendants file answer, the court will enter case management order

setting deadlines for pretrial discovery and dispositive motions (such as motions for summary

judgment). Plaintiff may renew his motion for summary judgment after the parties have had

adequate opportunity for discovery.

         Finally, the court turns to the frivolity review of plaintiff’s complaint pursuant to 28 U.S.C.

§ 1915.    Section 1915 provides that courts shall review complaints filed by prisoners seeking

leave to proceed in forma pauperis and dismiss such complaints when they are frivolous,

malicious, or fail to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(i)-

(ii).   The court finds plaintiff’s claims are not clearly frivolous and that the complaint alleges

sufficient facts to state claims for relief.
       Based on the foregoing, the court DENIES plaintiff’s motions to appoint counsel, (DE 8),

and for summary judgment, (DE 9), and ALLOWS this action to proceed.                  The clerk is

DIRECTED to proceed in accordance with standing order 14-SO-02, which governs service of

process in state prisoner civil rights cases. In the event it becomes necessary, the court DIRECTS

the United States Marshals Service to serve process on defendants pursuant to 28 U.S.C. § 1915(d).

The clerk is further DIRECTED to proceed in accordance with standing order 17-SO-03 governing

appointment of North Carolina Prisoner Legal Services, Inc. to assist in discovery.

       SO ORDERED, this the 12th day of November, 2019.



                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge
